February 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JASON FRANCIS, Appellant

NO. 14-13-00534-CV                          V.

  MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., BANK OF
AMERICA, N.A. AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE HOLDERS OF MORGAN STANLEY ABS CAPITAL
I, INC., TRUST 2005-WMC, MORTGAGE PASS-THROUGH CERTIFICATES
                     SERIES 2005-WMC6, Appellees
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 17, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jason Francis.
      We further order this decision certified below for observance.